Citation Nr: 1434072	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-40 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by which the RO, in pertinent part denied entitlement to the benefits sought herein.

In August 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference.  A transcript of the hearing is of record.

In August 2013, the Board denied the Veteran's claim for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and remanded the claim for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus for additional development.

In a September 2013 rating decision, the RO granted service connection for erectile dysfunction.  This decision was a complete grant of benefits with regard to this claim for service connection; thus, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F .3d 1156 (1997).

The Veteran appealed the Board's decision with respect to the denial of service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court issued an order granting a joint motion to remand (JMR) the appeal of this issue to the Board.  The appeal has been returned to the Board for action consistent with the JMR and the Court order.

The Veteran waived initial RO consideration of additional evidence submitted in September 2011.  38 C.F.R. § 20.1304(c) (2013).  The Board notes that additional medical evidence was associated with the Veteran's electronic file after the most recent supplemental statement of the case (SSOC) was issued without such a waiver.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate this issue as done below. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is necessary prior to the adjudication of this claim.  The Board issued a decision in August 2013 denying the Veteran's claim for service connection for hypertension.  In a March 2014 JMR, the Court found that, in rendering this decision, VA did not fulfill its duty to assist the Veteran by providing an adequate medical opinion supported by a rationale.   

In this regard, the Board notes that the claims file contains a September 2010 VA examination report.  The September 2010 VA examiner noted that the Veteran reported a diagnosis of type 2 diabetes mellitus in the 1990's but also noted that those records were never found.  The examiner found that the Veteran had essential hypertension since the late 1990s.  The examiner noted that it has been fairly well controlled on medications.  The Veteran's blood urea nitrogen and creatinine were 16 and 0.9 with a negative urinalysis for red cell cast or protein.  Albumin/creatinine ratio was 8.3.  Therefore, the examiner indicated that he did not believe that the hypertension was secondarily caused by the diabetes.  The examiner opined that it is more likely than not the Veteran's hypertension is essential and therefore not related to his type 2 diabetes.

In the JMR, the Court stated that, while the Veteran's blood urea nitrogen and creatinine and red cast values may indicate whether the Veteran has kidney or liver functioning issues, it is not clear how these test results would or would not support a finding that the Veteran had essential hypertension or that his hypertension was or was not related to his type 2 diabetes.  Thus, the Court found that the examiner did not describe Veteran's disability in sufficient detail, and the Board should have returned this examination report as inadequate, but did not.

As such, the Board finds that this issue must be remanded in order to obtain an addendum from the September 2010 VA examiner clarifying the relationship between the blood urea nitrogen, creatinine, and red cast values and whether the Veteran's hypertension is related to his type 2 diabetes mellitus.  Additionally, the examiner should provide an addendum opinion as to whether the Veteran's service-connected diabetes mellitus, type II aggravated his hypertension, as this was also not discussed by the September 2010 VA examiner.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination). 

Additionally, as this issue is already being remanded, the RO should take this opportunity to obtain VA treatment records that have not yet been associated with the claims file.  The RO should obtain the VA treatment records for treatment of the hypertension and diabetes mellitus type II dated from 2001 to July 2006 and from July 2013.  VA has a duty to seek these records. 38 U.S.C.A. § 5103A(b)(1) .

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the hypertension and diabetes mellitus type II since the 1990's.  The Veteran should be asked to identify medical records showing initial diagnosis of the hypertension and diabetes mellitus type II.  The Veteran should be asked to submit a completed authorization to obtain records dated in the 1990's from Dr. Kumar.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the file VA treatment records showing treatment of the hypertension and diabetes mellitus type II dated from 2001 to July 2006 and from July 2013.

2. Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers showing treatment of the hypertension and diabetes mellitus type II since the 1990's.  The Veteran should be asked to identify medical records showing initial diagnosis of the hypertension and diabetes mellitus type II.  The Veteran should be asked to submit a completed authorization to obtain records dated in the 1990's from Dr. Kumar.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.

3. When the above action has been accomplished, arrange for the Veteran's claims file to be provided to the VA examiner who conducted the September 2010 VA examination.  The VA examiner should be requested to review the claims file.  Then, the examiner should respond to the following:

a. Clarify how the Veteran's blood urea nitrogen, creatinine, and red cast values would or would not support a finding that the Veteran had essential hypertension or that his hypertension was or was not related to his type 2 diabetes
b. Provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected diabetes mellitus, type II caused or aggravated his hypertension.  

A complete rationale for all opinions should be provided.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.  If examination of the Veteran is required in order to provide the above-requested opinions, the Veteran should be scheduled for such.  

If the September 2010 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above-requested opinions.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC.  In the event that the claim is not resolved to the satisfaction of the Veteran, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
C.L. KRASINKSI 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

